PER CURIAM.
On this appeal by the defendants following conviction for violation of the statute prohibiting a lottery (§ 849.09, Fla.Stat.,. F.S.A.) three points are presented.
First, it is contended that evidence-obtained by federal officers under a search, warrant, on the basis of which prosecution' under federal law was instituted but later abandoned, was inadmissible in the state prosecution and that its use there violated' their constitutional rights. We rejected', that contention, with reference to such evidence, when it was raised in the recent case of Christian v. State, Fla.App.1965, 176 So. 2d 561, and on authority thereof we hold the appellants’ first point is not meritorious.
Secondly, it is contended by appellants that the trial court erred in refusing to admit certain documents offered in evi*279■dence to show that the failure of the federal ■government to prosecute was for the announced reason that the evidence was considered insufficient upon which to obtain a ■conviction for violation of federal law. Such evidence was not material in the pros-ecution under state law, and the trial court’s refusal to permit it to be shown was not ■error.
Appellants’ third contention, that the evidence was insufficient, is not borne •out by the record.
No reversible error having been made to appear, the judgment appealed from is affirmed.
Affirmed.